                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

 NATASHA RAE SMITH,                               )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )              No. 2:20-CV-13-NAB
                                                  )
 ANGELA MESMER,                                   )
                                                  )
                Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of pro se petitioner Natasha Rae Smith’s

motion for the appointment of counsel. [Doc. 2.] The motion will be denied without prejudice.

       “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When determining whether

the appointment of counsel is appropriate, the Court considers factors such as the complexity of

the case, the ability of the pro se litigant to investigate the facts, the existence of conflicting

testimony, and the ability of the pro se litigant to present her claims. Id.

       After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. This case is neither factually nor legally complex. In addition, petitioner

has demonstrated that she can adequately present her claims to the Court, and it does not appear

that her claims involve information unavailable to her. However, the Court recognizes that

circumstances may change. The Court will therefore deny the motion for the appointment of

counsel without prejudice, and will entertain future motions for the appointment of counsel, if

appropriate, as this case progresses.

       Accordingly,
       IT IS HEREBY ORDERED that petitioner Natasha Rae Smith’s motion for the

appointment of counsel [Doc. 2] is DENIED without prejudice.




                                             NANNETTE A. BAKER
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 18th day of March, 2020.




                                             2
